DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a system and method controlling power distribution in a drilling rig, classified in E21B 41/0085.
II. Claims 17-21, drawn to a generic power device that is distinct from the system and method above, classified in B60L 50/60.
The inventions are independent or distinct, each from the other because: Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are unrelated because the first has to do with a specific type of vehicle and the specific way of managing plural power sources, where as the second is a generic vehicle comprising power storage units.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification.
During a telephone conversation with James Maune on November 29, 2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-21 have already been withdrawn from further consideration by the Applicant in the Preliminary Amendment filed on November 30, 2022, as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Buiel (2009/0312885).  Regarding independent claims 1 and 7, Buiel teaches a system and method for electrical power generation and control, the system comprising: 
a controller comprising a processor ([0040]); 
a memory coupled to the processor, wherein the memory comprises a plurality of instructions executable by the processor to perform operations ([0040]) comprising: 
receiving information regarding current electrical power requirements for a drilling rig based at least in part on oil field operations ([0040] and [0046]); 
receiving information regarding projected electrical power requirements for the drilling rig based at least in part on the oil field operations ([0040], [0047] and [0050]); 
determining a current power generation capacity for an electrical power source ([0044], [0045]); and
determining one or more actions based on a plurality of factors to optimize power generation and load requirements for the drilling rig ([0040], “react”; [0054], cycling various generators).
Regarding claims 4-6, Buiel teaches the one or more actions include adjusting the current power generation capacity in anticipated of a pending load transition, which includes reducing an output of a power generation system when the pending load transition is to a state of lower current requirement and/or increasing an output of a power generation system when the pending load transition is to a state of higher current requirements. ([0040] and claim 18, specifically letter “d”)
Regarding claim 8, Buiel teaches the projected electrical power requirements for the drilling rig are based at least in part on stored historical load profiles ([0040] and [0050]).
Regarding claim 9, Buiel teaches the plurality of factors include at least one of a commercial loss of rig productivity, an impact to well bore placement and quality, an impact to ESG emissions, an impact to fuel consumption for power generation systems, and an impact to rig safety. ([0056]; optimize fuel usage)
Regarding claim 10, Buiel teaches generating, by the controller, power using regenerative power techniques by converting kinetic energy of the drilling rig into electrical energy for charging a power storage device of the drilling rig. ([0097])
Regarding claim 11, Buiel teaches determining, by the controller, a time for generating power using regenerative power techniques based at least in part in current operations or forecast operations of an oil field. (i.e. SOC of battery and rig drilling requirements; [0097], [0098])
Regarding claim 12, Buiel teaches adjusting, by the controller, generator output during a time for generating power using regenerative power techniques. ([0098])
Regarding claim 13, Buiel teaches the controller: 
determining a charge state of a power storage device prior to generating power using regenerative power techniques ([0097]); 
comparing the charge state of the power storage device with a charge threshold (threshold being fully charged; [0097], [0098]); and 
ceasing the generating power using regenerative power techniques if the charge state of the power storage device exceeds the charge threshold ([0098]).
Regarding claim 14, Buiel teaches the controller applying a resistive load (96) to convert unnecessary electrical power into heat. ([0097])
Regarding claim 15, Buiel teaches the controller diverting excess power capacity to other electrical systems (i.e. the resistive load) without passing through the power storage device. ([0097])
Regarding claim 16, Buiel teaches the controller determining that the current electrical power requirements or the projected electrical power requirements will exceed the current power generation capacity. ([0064])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buiel (2009/0312885) and Miller (2006/0276938).  Buiel teaches the power control and distribution system as described above.  Buiel fails to explicitly teach one or more actions comprising delaying the operation of a load that causes a spike in the current power requirements.
Miller teaches a similar power control and distribution system to optimize power generation and power requirements (Fig. 1) to that of Buiel.  Miller teaches taking into account all power generation capacities and all power requirements of loads to then distribute power efficiently throughout the system.  Miller also teaches one or more actions, based on the capacities and requirements to optimize the system, including delaying one or more operations that cause a spike in the current power requirements (i.e. a dishwasher; [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement this action into Buiel’s similar power control and distribution system to allow for another way to handle mismatched supplies and demands in the system and to allow the system to run more efficiently.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buiel (2009/0312885) and Grimes et al. (2011/0074165).  Buiel teaches the power control and distribution system as described above.  Buiel fails to explicitly teach one or more actions comprising reducing a power requirement of an electrical power driven system until there is enough power capacity available.
Grimes teaches a similar system for electrical power generation and control, including a drilling rig (Fig. 1), to that of Buiel.  Grimes teaches the idea of reducing a power requirement of an electrical power-driven system until there is enough power capacity available ([0026], [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement this action into Buiel’s similar power control and distribution system to allow for another way to handle mismatched supplies and demands in the system and to allow the system to run more efficiently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
12-1-2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836